Citation Nr: 1026761	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling 
for a seizure disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to November 
1991, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the above-referenced claim.  The 
jurisdiction later moved to the Montgomery, Alabama RO.  

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a videoconference hearing.  A 
transcript of that hearing has been associated with the claims 
file.  

The Board finds that the testimony raises a claim for service 
connection for a psychiatric disorder and/or a chronic brain 
injury.  That matter is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran contends that his service-connected seizure disorder 
is more severe than what is reflected by the currently assigned 
20 percent disability rating.  During the April 2010 Travel Board 
hearing, the Veteran indicated that he was awarded disability 
benefits from the Social Security Administration due to his 
seizure disorder.  Upon review of the Veteran's claims file, the 
records associated with the Veteran's Social Security 
Administration benefits are currently not of record.  The Board 
notes that once VA is put on notice that the Veteran is in 
receipt of Social Security Administration benefits, VA has a duty 
to obtain the records associated with that decision.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand, the 
RO/AMC should attempt to obtain the decision which granted these 
benefits and any associated medical records.

Additionally, the Board finds that while the claims file 
generally includes the Veteran's VA treatment records dated from 
January 2003 to August 2009, these records do not appear to be 
inclusive of all of the treatment records related to the 
Veteran's seizure disorder.  These treatment records show that 
the Veteran reported that he was taken to the emergency room in 
October 2005 due to seizures.  Subsequent records indicate that 
the Veteran received hospital treatment in June 2007 due to his 
seizure disorder.  He reported that he also received hospital 
care in January 2008, at L.A.H., at which time he was told that 
he had a seizure.   However, the medical records associated with 
these events are currently not of record.  The Board observes 
that VA shall, if authorized, obtain all relevant medical 
records, including private medical records.  38 C.F.R. 
§ 3.159(c)(1).  As such, the RO/AMC shall endeavor to obtain the 
medical records regarding the Veteran's hospital care, as these 
records may prove beneficial in deciding the Veteran's claim.

Lastly, the Board finds that an additional VA examination is 
warranted in this case to assess the current nature and severity 
of the Veteran's seizure disorder.  On his April 2006 VA Form 9, 
the Veteran asserted that his seizures have increased in 
frequency of occurrence and severity despite his use of two 
prescription medications to treat the disorder.  Thus, the 
Veteran has essentially asserted that his disabilities have 
gotten worse since his last VA examination in March 2005.  In 
light of the fact that the Veteran's most recent VA examination 
occurred in March 2005, and his assertions as to the increased 
severity of his seizure disorder, the Board finds that an 
additional examination is warranted.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board notes that the duty to assist 
requires a medical examination when such examination is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).

Moreover, the March 2005 examination is over five years old and 
is therefore too remote in time from which to evaluate the 
current severity of the Veteran's disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new evaluation after a two year period between the 
last VA examination and the Veteran's contention that his 
disability has increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  Therefore, 
due to the passage of time and the Veteran's assertion, the Board 
finds that additional development is warranted to determine the 
current nature, extent, severity and manifestations of his 
service-connected seizure disorder.  As such, VA is required to 
afford the Veteran a contemporaneous VA examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 
10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request copies of any 
decision(s) and accompanying medical records 
submitted in support of any claim by the 
Veteran for disability benefits from the 
Social Security Administration.  If records 
are unavailable, Social Security 
Administration should so indicate, and the 
record should be annotated to reflect as 
such.

2.  The RO/AMC should ask the Veteran to 
identify all sources of hospital treatment 
for his seizure disorder that were reported 
to have occurred in October 2005, June 2007, 
and January 2008, to include the report of 
treatment at L.A.H. in January 2008.  After 
securing any necessary releases, the RO 
should obtain the records associated with 
this reported treatment and associate all 
records obtained with the claims file.  Any 
negative reply should be included in the 
claims folder.

3.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination, to include a complete physical 
examination, in order to determine the 
current severity of his service-connected 
seizure disorder.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction with 
the examination, and the examiner must note 
that the claims folder has been reviewed.  

The clinician is asked to identify and 
discuss all current manifestations of the 
Veteran's seizure disorder.  The clinician 
should also discuss whether and how the 
Veteran's disability impacts his daily 
activities of living and occupation.  

4.  After completion of the foregoing, and 
after  undertaking any further development 
deemed warranted by VA regulations, the issue 
on appeal should be readjudicated.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case ("SSOC") and afforded the opportunity 
to respond thereto.  The matter should then 
be returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


